DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10 is drawn to a computer program, per se see paragraph [0033] of the instant specification which defines the computer program product as something that can be stored on a computer readable medium, therefore, fails to fall within a statutory category of invention.
     A claim directed to a computer program itself is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or
          A composition of matter.
      Claim 11 is drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fails to fall within a statutory category of 
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or
          A composition of matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification as originally filed does not enable one of ordinary skill to make and use a method or device where an evaluation of the identifying position stored in relation to a point of time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howarter et al. U.S. Patent Application Publication No. 2010/0075655 (hereinafter Howarter).
Regarding claim 1, Howarter discloses a method of driving a component of a vehicle via a portable user identification device for the vehicle and a user identification unit of the vehicle, the portable user identification device comprising a movement sensor, a memory and a transmitter, the user identification unit of the vehicle comprising a receiver and a controller, the method comprising: evaluating, via the controller, an identifying signal sent by the transmitter of the portable user identification device to the receiver of the user identification unit; driving, via the controller, the component of the vehicle (door locking/unlocking mechanism) based on the evaluation of the identifying signal (paragraph [0044]); and determining and storing in the memory on a regular basis, to a point of time tn via the movement sensor of the portable user identification device a position of the portable user identification device (paragraph [0044]); “the vehicle system 302 determines the distance between the cell phone and the vehicle (step 312). Step 312 may be preformed continuously or any number of times once the cell phone 300 is detected by the vehicle system 302. As a result, multiple measurements or readings of the position of the cell phone 300 may be retrieved from global positioning measurements recorded by the cell phone 300”) relative to a position of the portable user identification device to a point of time tn = tl, to which the portable user identification device is departing from the vehicle (paragraph [0045]; “the vehicle system 302 determines whether the distance is increasing”), starting with the point of time tn = tl, wherein a position of the portable user identification device to a point of time tn = tm, to which the portable user identification device is arriving at the vehicle again is transmitted as the identifying signal by the transmitter of the portable user identification device to the receiver of the user identification unit of the vehicle (paragraph [0046]; “If the distance is not increasing in step 314, or in other words, if the distance is decreasing, the vehicle system 302 initiates a command to unlock the vehicle doors”).  It is noted that portable user identification device is departing and arriving at inherent points in time which are distinct.  Furthermore, the examiner notes that the claimed invention recites recording of a position measurement of a portable user identification device and does not appear to utilize the point in time at which the position measurement occurs.  Thus the points of time do not appear to limit the claimed method.
Regarding claim 2, Howarter discloses a method wherein the component of the vehicle is driven by the controller, if the identifying signal substantially correlates to a position of the vehicle to the point of time tn = tm (paragraph [0046]; “ if the distance is decreasing, the vehicle system 302 initiates a command to unlock the vehicle doors”).
Regarding claim 3, Howarter discloses a method wherein the component of the vehicle is driven by the controller, if the identifying signal correlates with a position, which is within a certain area around the position of the vehicle defined beforehand (paragraph [0046]; “The doors may be unlocked based on a threshold distance or once the cell phone 300 has detected the vehicle system 302. For example, most Bluetooth signals are only detectable up to 30-50 feet and as a result, the vehicle system 302 may unlock the vehicle doors in response to detecting the Bluetooth signal from the cell phone 300”).
Regarding claim 7, apparatus claim 7 is drawn to the apparatus corresponding to the method of using same as claimed in claims 1-3.  Therefore apparatus claim 7 corresponds to method claims 1-3, and is rejected for the same reasons of anticipation as used above.
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Howarter.
Regarding claim 9, Howarter discloses a system comprising all the limitations of claim 7 as discussed above, but fails to explicitly disclose the movement sensor built as a 9-axes sensor.  Official Notice is taken that 9-axes movement sensors were well known to be incorporated into portable user identification devices such as the cell phone (104) disclosed by Howarter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a 9-axes movement sensor into the portable user identification device of Howarter since doing so would have yielded predictable results.
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Howarter in view of Lai et al. U.S. Patent No. 10,136,265 (hereinafter Lai).
Howarter discloses a method comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose wherein an operation of the movement sensor of the portable user identification device is started and/or stopped according to an amount of energy available to the portable user identification device to operate the portable user identification device in a lower power mode.
Lai discloses a position tracking device wherein a movement sensor of a portable user identification device is started and/or stopped in a lower power mode for the purpose of conserving device .
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for disclosure of methods of driving a component of a vehicle via a portable user identification device for the vehicle similar to Applicant’s claimed invention:
Miyazawa U.S. Patent Application Publication No. 2016/0236652
Le Bourgeois U.S. Patent Application Publication No. 2020/0216025
Nichols et al. U.S. Patent No. 10,196,037
Yamashita et al. U.S. Patent No. 11,188,567

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        December 4, 2021